Citation Nr: 1710796	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  06-12 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an extraschedular evaluation for migraines, initially rated as 50 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 2000 to December 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.
	
In May 2008, the Board remanded the issue of increased rating for migraine headaches for further development.  In March 2010, the Board increased this rating to 50 percent, effective December 23, 2003.  It also remanded the issue of entitlement to a TDIU and the issue of whether the Veteran's claim for an increased rating for migraines should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  In a November 2011 decision, the Board referred the Veteran's claim for an increased rating for migraine headaches for extraschedular consideration and again remanded the Veteran's TDIU claim for further development.

In November 2014, the RO referred the increased disability rating for migraines claim for extraschedular consideration by the Director of the VA Compensation and Pension Service, in accordance with 38 C.F.R. §§ 3.321(b)(1), 4.16(b).  The requested opinion was rendered in January 2015.  

The case was returned to the Board, and in April 2015, the Board again remanded the issues of entitlement to TDIU and entitlement to an extraschedular evaluation for migraine headaches so that the RO could refer the Veteran's claim to the Director of the VA Compensation Service for a collective extraschedular consideration pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) and a VA examination and opinion that addresses the claim for TDIU.  These actions were completed and a supplemental statement of the case was most recently issued in November 2015.  The case was returned to the Board for appellate consideration.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to an increased rating on an extraschedular basis for migraines and entitlement to TDIU.  See, e.g., 38 U.S.C.A. §§ 5103 , 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).

The Board remanded this claim, in part, in April 2015, for examiner to provide an assessment as to the impact of the Veteran's service-connected disabilities on his occupational functioning.  The evidence of record at that time included a June 2008 treatment note that the Veteran was long term unemployed due to his service-connected back and migraine disabilities, and an April 2009 VA examination noting that the effect on employment due to migraine headaches was that the Veteran was unemployed.  The April 2009 VA examiner also indicated that migraine headaches prevented: chores, shopping, exercise, sports, recreation, traveling, feeding, bathing, dressing, toileting, and grooming.  It was further noted that the headaches occurred 2-3x/week, and that the Veteran was totally incapacitated when they were severe.

Additionally, a May 2008 Board decision awarded a 50 percent schedular rating for migraine headaches based on a finding that, since December 23, 2003, the Veteran's migraine headaches were reasonably shown to have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

A May 2015 VA examiner recorded the Veteran's current report of having no prostrating attacks of migraine headache pain and, based on this history, opined that the Veteran's migraine headaches did not cause any functional limitation with physical or sedentary employment.  This finding is clearly incompatible with the prior recorded history which does not appear to have been reviewed by the May 2015 examiner.  As such, this examination must be returned as inadequate for rating purposes.  Schroeder v. Brown, 6 Vet. App. 220, 225 (1994) (medical examination report must consider the records of prior medical examinations and treatment in order to assure a fully informed examination).

The Board also remanded this claim, in part, for opinion by the Director of the VA Compensation and Pension Service with regard to extraschedular consideration of the Veteran's claim for increased rating for migraines, and the collective impact of all service-connected disabilities.  The April 2015 Director opinion relied, in part, on the May 2015 finding that the Veteran's migraine headaches did not cause any functional limitation with physical or sedentary employment.  As the reasoning is flawed, the Board must remand this opinion to the Director of C&P for revision.  

On remand, the Board recognizes the Veteran's voiced frustration regarding the length of time it has taken to resolve his appeal.  However, the Veteran has twice failed to respond to VA's request for him to complete and submit VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, which is necessary to determine whether he meets the eligibility requirements.  The fact that he has reported unemployability does not clarify whether he has earned substantially gainful income from any employment or other sources since 2003.  It has been noted that the duty to assist in the development and adjudication of a claim is not a "one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  A claimant may have information that is "essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Thus, the Veteran is hereby advised that he risks a denial of the TDIU benefit without his further cooperation.

The May 2015 VA examiner also noted that the Veteran was attending business administration school.  The record reflects that the Veteran has received some educational benefits through VA, and initially received a rating for vocational rehabilitation eligibility.  On remand, the AOJ should determine whether the Veteran has a separate education and/or vocational rehabilitation file.

Finally, the Veteran requested a hearing before a Decision Review Officer (DRO) in October 2006, and there is no documentation that he was afforded a DRO hearing or that his hearing request was withdrawn.  His request for a hearing should be clarified on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send another copy of the VA Form-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Clarify whether the Veteran still desires a DRO hearing.  If he does not respond, schedule the Veteran for a DRO hearing.

3.  Associate with the claims folder all VA clinic records since January 2015.  Additionally, determine whether the Veteran has VA educational and/or vocational and rehabilitation folders and, if so, associate such records with the claims folder.

4.  After all VA records are obtained, return the claims folder to the May 2015 examiner for an addendum opinion regarding the functional impact of the Veteran's migraine headaches on his employability.  If the examiner is unavailable, forward the claims folder to a similarly qualified examiner.  The need for additional examination is left to the discretion of the examiner.

The examiner must describe the functional impact of the Veteran's migraine headaches on his employability taking into account the historical record, to include:
* the June 2008 treatment note reporting that the Veteran was long term unemployed due to his service-connected back and migraine disabilities;
* an April 2009 VA examination noting that the effect on employment due to migraine headaches was that the Veteran was unemployed, that the migraine headaches prevented: chores, shopping, exercise, sports, recreation, traveling, feeding, bathing, dressing, toileting, and grooming, and that the headaches occurred 2-3x/week, and that the Veteran was totally incapacitated when they were severe;
* the Board's May 2008 factual finding that the Veteran's migraine headaches were reasonably shown to have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; and
* the frequency of VA emergency room visitations to treat migraine headaches.

Additionally, the examiner is requested to describe the functional impact of medications prescribed for service-connected disabilities, including the frequency and amount of narcotic medications taken, on the Veteran's ability to perform substantially gainful employment.

All findings and conclusions should be set forth in a report, accompanied by a rationale.

6.  Once again refer the Veteran's claim of entitlement to an extraschedular evaluation for migraines to the Director of the VA Compensation Service for appropriate extraschedular consideration under 38 C.F.R. § 3.321(b)(1) for an opinion which takes into account the Veteran's history of migraines, the Board's May 2008 findings, and considers the effect, if any, of medications taken for service-connected disabilities.  See Mingo v. Derwinski, 2 Vet. App. 51 (1992) (in adjudicating a TDIU claim, there must be an assessment of the side effects of the medications taken for a service-connected disability). 

7.  Then readjudicate the issues on appeal. If any benefit sought is not allowed, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

